On January 21, 1966, the court rendered an opinion holding that plaintiff, an Immigration Officer employed by the Department of Justice to inspect the passengers and crews of airplanes bound for United States ports of entry, was entitled to recover overtime compensation for services rendered after regular hours and on Sundays and holidays, the amount to be determined in further proceedings pursuant to Rule 47 (c) (2). Bishop et al. v. United States, 174 Ct. Cl. 31, 355 F. 2d 617.
On October 9,1967, the court entered the following order:
This case comes before the court on the trial commissioner’s memorandum report for judgment, filed June 20, 1967, defendant’s exceptions thereto and plaintiff’s response, and on defendant’s motion, filed April 18, 1967, for summonses to third parties, the Air Carriers’ answer, filed June 19,1967, to defendant’s motion for summonses to third parties and defendant’s response thereto. Upon consideration thereof and without oral argument
IT IS OEDEEED that the Air Carriers’ answer to defendant’s motion for summonses to third parties be and the same is accepted and treated as a motion to dismiss as to the third parties named in defendant’s motion, filed April 18, 1967, and that as such it be allowed and the said third parties shall be dismissed as parties to this action.
IT IS FUETHEE OEDEEED that the court approves and adopts the commissioner’s memorandum report for judgment, filed June 20,1967, and in accordance with the opinion rendered by the court on January 21, 1966, wherein it was determined that the plaintiff was entitled to recover with the *1208amount of recovery reserved pending further proceedings pursuant to Eule 47(c), the recommendation of the commissioner and the computation reported by the General Accounting Office, judgment be and the same is entered for the plaintiff and against the United States in the sum of two thousand, nine hundred seventy-eight dollars and forty cents ($2,978.40).